            Case: 20-1616 Document:
Case 2:19-cv-13429-PDB-DRG  ECF No. 7-1   Filed:
                                    80 filed     06/29/2020
                                             06/29/20        Page: 1 Page 1 of 4 (1 of 4)
                                                        PageID.2936

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                   Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                 www.ca6.uscourts.gov




                                                 Filed: June 29, 2020



Mr. Matthew P. Allen
Miller Canfield                                      Ms. Judith S. Gracey
840 W. Long Lake Road                                Law Office
Suite 150                                            2055 Orchard Lake Road
Troy, MI 48098                                       Sylvan Lake, MI 48320

Mr. Paul D. Clement                                  Hariklia Karis
Kirkland & Ellis                                     Kirkland & Ellis
1301 Pennsylvania Avenue, N.W.                       300 N. LaSalle Street
Washington, DC 20004                                 Chicago, IL 60654

Mr. Jacob Eden Cohen                                 Ms. Erin Murphy
Sullivan & Cromwell                                  Kirkland & Ellis
125 Broad Street                                     1301 Pennsylvania Avenue, N.W.
New York, NY 10004                                   Washington, DC 20004

Mr. Ben M. Gonek                                     Mr. Michael A. Nedelman
Law Offices                                          Law Offices
615 Griswold Street                                  28580 Orchard Lake Road
Suite 1116                                           Suite 140
Detroit, MI 48226                                    Farmington Hills, MI 48334

                     Re: Case No. 20-1616, In re: General Motors, LLC, et al
                         Originating Case No. : 2:19-cv-13429

Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/C. Anthony Milton
                                                 Case Manager
                                                 Direct Dial No. 513-564-7026

cc: Mr. David J. Weaver

Enclosure
            Case: 20-1616 Document:
Case 2:19-cv-13429-PDB-DRG  ECF No. 7-2   Filed:
                                    80 filed     06/29/2020
                                             06/29/20        Page: 1 Page 2 of 4 (2 of 4)
                                                        PageID.2937



                                             No. 20-1616
                                                                                          FILED
                            UNITED STATES COURT OF APPEALS                           Jun 29, 2020
                                                                                DEBORAH S. HUNT, Clerk
                                 FOR THE SIXTH CIRCUIT


In re: GENERAL MOTORS, LLC; GENERAL                        )
MOTORS COMPANY,                                            )                    ORDER
                                                           )
        Petitioners.


        Before: SUHRHEINRICH, GILMAN, and LARSEN, Circuit Judges.


        Plaintiffs, General Motors, LLC and General Motors Company (“GM”), allege that

defendants, FCA US LLC, Fiat Chrysler Automobiles N.V., and three individuals (“FCA”),

conspired to violate the Racketeer Influenced and Corrupt Organizations Act and various state

laws. GM petitions for a writ of mandamus, asking us to “grant this petition urgently or at least

stay the [district court’s] order” pending our consideration of its petition.

        The order at issue, entered on June 23, 2020, requires CEOs Mary Barra of GM and

Michael Manley of FCA (the “CEOs”) to meet in person, without their legal counsel, “to reach a

sensible resolution of this huge legal distraction,” and to personally report back to the district court

on July 1, 2020, via a Zoom webinar, on their progress in settling the case. In a subsequent notice

to appear, the district court indicated that the public may request access to in-court proceedings by

visiting the court’s website. The district court amended its order on June 27, 2020. The amended

order permits counsel to accompany the CEOs to their private in-person meeting and to be present

at their subsequent Zoom report to the court. The amendment further notes that “Federal Rule of

Evidence 408(a)(b) prohibits admission of statements made during compromise negotiations.”

GM insists, however, that the amendment does not “cure the deeper flaws” in the June 23 order
            Case: 20-1616 Document:
Case 2:19-cv-13429-PDB-DRG  ECF No. 7-2   Filed:
                                    80 filed     06/29/2020
                                             06/29/20        Page: 2 Page 3 of 4 (3 of 4)
                                                        PageID.2938
                                            No. 20-1616
                                                -2-

and that mandamus and reassignment of the case to a different district court judge is warranted.

On June 29, 2020, the district court entered an order clarifying that on July 1, 2020, the CEOs will

be asked a single question: have you resolved the case, yes or no? No further elaboration or

statements by the CEOs will be requested or permitted.

       Federal Rule of Civil Procedure 16(c), governing attendance and matters for consideration

at a pre-trial conference, permits the district court to consider and take appropriate action on,

among other things, settling the case. Fed. R. App. P. 16(c)(2)(I). According to GM, the July 1

hearing will involve more than a simple status report. The June 23 order still requires the parties’

CEOs, and not their subordinate officers with full settlement authority, to meet in person and report

back to the court. The district court will not require the CEOs to engage in an “open and

documented discussion” regarding a potential settlement, but it is unclear if the court will require

counsel to discuss the matter in open court. See In re Univ. of Mich., 936 F.3d 460, 465 (6th Cir.

2019) (“[T]he district judge abused his discretion by ordering that the private conference become

an open and documented discussion of ‘matters of public interest’ two days before the conference

was to take place.”).

       We consider four factors in deciding whether to grant a stay: (1) whether the movants have

made a strong showing that they are “likely to succeed on the merits”; (2) whether they “will be

irreparably injured absent a stay”; (3) “whether issuance of the stay will substantially injure the

other parties interested in the proceeding”; and (4) “where the public interest lies.” Nken v. Holder,

556 U.S. 418, 434 (2009) (quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987)). “These factors

are not prerequisites that must be met, but are interrelated considerations that must be balanced

together.” Mich. Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153 (6th

Cir. 1991). The first two factors are the most critical. Nken, 556 U.S. at 434. In order to provide
            Case: 20-1616 Document:
Case 2:19-cv-13429-PDB-DRG  ECF No. 7-2   Filed:
                                    80 filed     06/29/2020
                                             06/29/20        Page: 3 Page 4 of 4 (4 of 4)
                                                        PageID.2939
                                           No. 20-1616
                                               -3-

sufficient time to consider the matters raised in GM’s petition, and having considered the relevant

factors, we conclude that a temporary stay is appropriate.

       It is ORDERED that the district court’s June 23, 2020 order is STAYED pending further

consideration by this court. We may deny a mandamus petition without an answer. Otherwise,

we must order the respondent to file an answer within a fixed time. Fed. R. App. P. 21(b)(1). It

is ORDERED that the defendants file an answer within seven (7) days of the date this order is

entered. See Fed. R. App. P. 21(b)(4). The trial court judge is invited to respond within that same

time-period if he so desires.

                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk
